DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Request for Continued Examination filed on 03/15/2022. Claims 1-5, 7-15, and 17-20 are pending in the case. Claims 1 and 11 are independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/15/2022 has been entered.

Response to Arguments
Applicant's prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented below.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-15, and 17-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Hadad et al. (U.S. Pat. App. Pub. No. 2019/0290172, hereinafter Hadad) in view of Liu et al. (U.S. Pat. App. Pub. No. 2017/0193392, hereinafter Liu), Su et al. (U.S. Pat. App. Pub. No. 2016/0098640, hereinafter Su), and Weston et al. (U.S. Pat. App. Pub. No. 2008/0215513, hereinafter Weston).

As to independent claim 1, Hadad teaches:
A system for a generating an alimentary element prediction machine-learning model, the system comprising (Title, abstract):
a computing device, wherein the computing device is designed and configured to (Figure 66):
provide, to a user, a plurality of compatible alimentary element representations corresponding to a plurality of compatible alimentary elements as a function of user biochemistry (Figure 1, medical device 116, and insights and recommendations engine 230. Figure 59);
… training data relating a plurality of temporally preceding alimentary elements to the plurality of compatible alimentary elements , wherein the plurality of temporally preceding alimentary elements comprise past compatible alimentary elements previously selected by the user (Paragraph 272, the user's historical meal or beverage consumption data. The insights and recommendation engine 230 can use the GUI-based software interface to ask the user to confirm or correct the prediction prior to logging the meal. Based on the user's response, the insights and recommendation engine 230 can confirm or improve its eating pattern prediction algorithm. Figure 1, insights and recommendations engine 230);
… train, using a machine-learning process, the computer model as a function of the training data to predict user-selectable alimentary elements (Paragraph 272, the insights and recommendation engine 230 may find re-occurring patterns in the diet based on (1) the user's historical meal or beverage consumption data. Based on the user's response, the insights and recommendation engine 230 can confirm or improve its eating pattern prediction algorithm. Paragraph 273, Thus, if the user opens the GUI-based software interface on a user device, the insights and recommendation engine 230 can (1) detect time and/or the user's geolocation using GPS; (2) search for the user's repeated historical meals at a similar time or geolocation);
… generating an alimentary profile as a function of the computer model (Paragraphs 272 and 273, discussing learning a user's eating pattern. Paragraph 104 et seq.);
receive a user input (Paragraph 206, user input meal. Paragraphs 82, 163, 284, and 331); and
present an alimentary element representation of an alimentary element as a function of the plurality of compatible alimentary elements, the user input, and the alimentary profile; wherein presenting the alimentary element representation further comprises: (Figure 1, insights and recommendation engine 230. Figure 25B)
retrieving, from the alimentary element program, a plurality of alimentary element representations corresponding to a plurality of alimentary elements as a function of the alimentary profile (Paragraphs 272 and 273, discussing learning a user's eating pattern. Paragraph 104 et seq. Paragraph 272, the insights and recommendation engine 230 may find re-occurring patterns in the diet based on (1) the user's historical meal or beverage consumption data. Figure 1, insights and recommendations engine 230);
… compatible alimentary elements… alimentary element… compatible alimentary elements; and … alimentary element… (Paragraph 13, recommendations may be based on predicted values of target biomarkers for the individual)…
updating the alimentary element representation as a function of the alimentary profile, wherein updating comprises changing the alimentary element as a function of a time that the user input is received (Paragraph 221, user's taste profile (e.g., user preference on food dishes or food types). Paragraph 272, the insights and recommendation engine 230 may find re-occurring patterns in the diet based on (1) the user's historical meal or beverage consumption data, (2) relations between different foods derived from the food ontology, and (3) location and/or time of day. Paragraph 273, thus, if the user opens the GUI-based software interface on a user device, the insights and recommendation engine 230 can (1) detect time and/or the user's geolocation using GPS; (2) search for the user's repeated historical meals at a similar time or geolocation; (3) generate a list of available meals in the vicinity of the user; (4) find common food items among (1)-(3); and (5) predict which of the common food items the user is most likely to consume soon. Paragraph 206, a user may input a given food item (or partial information about the food item), and the food ontology may predict which additional foods may be also included in the user input meal (e.g., either as a part of the food item or an addition to the food item). Paragraph 331, the DGM 101 can determine when the user is eating or has consumed one or more foods (e.g., by user input or based on geolocation of the user). Paragraph 284, data can be recorded by user input. Paragraph 284, Data recorded can include meals).
Hadad does not appear to expressly teach prior to deploying a computer model, receive training data; prior to deploying the computer model, train; and deploy the computer model.
Liu teaches prior to deploying a computer model, receive training data (Paragraph 38, reads training data); prior to deploying the computer model, train (Figure 3, generate model based on training data 340 or 360); and deploy the computer model (Figure 3, deploy computer model 350 or 370).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the dietary recommender of Hadad to include the pre-deployment training machine learning technique of Liu to allow the person who is responsible for building a computer model to determine whether the model is sufficient or whether to continue model development (see Liu at paragraph 140).
Hadad as modified by Liu does not appear to expressly teach determining, using an accuracy machine-learning process, a plurality of accuracy parameters for the plurality of… elements, wherein each accuracy parameter is a metric that describes likelihood of selection for a predicted… element of the plurality of… elements, wherein the determining of the plurality of accuracy parameters comprises; and generating the… element as a function of the plurality of accuracy parameters.
Su teaches determining, using an accuracy machine-learning process, a plurality of accuracy parameters for the plurality of… elements, wherein each accuracy parameter is a metric that describes likelihood of selection for a predicted… element of the plurality of… elements, wherein the determining of the plurality of accuracy parameters comprises (Figure 11, determine preference scores 1115); and generating the… element as a function of the plurality of accuracy parameters (Figure 11, provide recommendation 1120).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the dietary recommender of Hadad as modified by Liu to include the preference scoring of Su to provide more salient recommendations to the user without relying on the user for preference input (see Su at paragraph 4).
Hadad as modified by Liu and Su does not appear to expressly teach determining, by the trained computer model, a selection category for the plurality of compatible… elements; and determining, by the accuracy machine learning process, the plurality of accuracy parameters for the plurality of compatible… elements based on the selection category.
Weston teaches determining, by the trained computer model, a selection category for the plurality of compatible… elements (The specification defines "selection category" as "a differentiating factor used to categorize, and discriminate between, element selections based on categorical data describing the elements" (see paragraph 20 of the filed application). Accordingly, paragraph 7 of Weston teaches the quantities introduced to describe the data that is input into a learning machine are typically referred to as “features”, while the original quantities are sometimes referred to as “attributes”. The task of choosing the most suitable representation is known as “feature selection”); and determining, by the accuracy machine learning process, the plurality of accuracy parameters for the plurality of compatible… elements based on the selection category (Paragraph 10, the problem of feature selection is well known in pattern recognition. In many supervised learning problems, feature selection can be important for a variety of reasons including generalization performance. Generalization performance based on selected features reads on the claimed accuracy parameters).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the dietary reommender of Hadad to include the feature selection in learning machine of Weston for selection of the features to be used by a learning machine for pattern recognition which still minimizes classification error (see Weston at paragraph 11).

As to dependent claim 2, Hadad further teaches providing the plurality of compatible alimentary element representations further comprises retrieving the plurality of compatible alimentary element representations from an alimentary element program (Figure 1, insights and recommendation engine 230. Paragraph 88, the food analysis system 210 can create, update, and/or utilize the food ontology. The food analysis system 210 can be connected to various sources of data including the devices 110 (e.g., the wearable device 112, the mobile device 114, etc.), the Internet 120, and the existing databases 130).

As to dependent claim 3, Hadad further teaches training data further comprises an identification datum for a selection corresponding to each alimentary element of the plurality of temporally preceding alimentary elements (Paragraph 103, foods in the food ontology can include name, description, user ratings, images, characteristics (e.g. dietary needs, allergies, cuisine, flavors, textures, etc.), ingredients breakdown (types and amounts), nutrients break down (types and amounts), processing information, and food geolocation and/or availability information).

As to dependent claim 4, Hadad further teaches training data further comprises a timestamp for a selection corresponding to each alimentary element of the plurality of temporally preceding alimentary elements (Paragraph 237, the device/data hub 220 can also record what foods the user has consumed and their respective timestamps).

As to dependent claim 5, Hadad further teaches the computing device is further configured to add the alimentary element to the training data (Paragraph 272, the user's historical meal or beverage consumption data. The insights and recommendation engine 230 can use the GUI-based software interface to ask the user to confirm or correct the prediction prior to logging the meal. Based on the user's response, the insights and recommendation engine 230 can confirm or improve its eating pattern prediction algorithm. Figure 1, insights and recommendations engine 230. Paragraph 88).

As to dependent claim 7, Hadad continues to teach alimentary elements and compatible alimentary elements (Paragraph 13, different food sources and recommendations may be based on predicted values of target biomarkers for the individual).
Hadad as modified by Liu does not appear to expressly teach rank the plurality of… elements as a function of the plurality of accuracy parameters; and selecting the alimentary element as a function of the ranked… elements.
Su teaches rank the plurality of… elements as a function of the plurality of accuracy parameters (Paragraph 22, ranked based on predicted user preference); and selecting the alimentary element as a function of the ranked… elements (Paragraph 76, the recommendation engine 225 could select the top option by preference score).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the dietary recommender of Hadad as modified by Liu to include the preference scoring of Su to provide more salient recommendations to the user without relying on the user for preference input (see Su at paragraph 4).

As to dependent claim 8, Hadad continues to teach alimentary elements and compatible alimentary elements (Paragraph 13, different food sources and recommendations may be based on predicted values of target biomarkers for the individual).
Hadad as modified by Liu does not appear to expressly teach each accuracy parameter of the plurality of accuracy parameters indicates a percent likelihood of selection by the user for each… element of the plurality of… elements.
Su teaches each accuracy parameter of the plurality of accuracy parameters indicates a percent likelihood of selection by the user for each… element of the plurality of… elements (Paragraph 99 et seq., a possible range of 0.0 (least recommended) to 1.0 (most recommended)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the dietary recommender of Hadad as modified by Liu to include the preference scoring of Su to provide more salient recommendations to the user without relying on the user for preference input (see Su at paragraph 4).

As to dependent claim 9, Hadad further teaches generating, via a graphical user interface, the plurality of compatible alimentary element representations corresponding to the plurality of compatible alimentary elements; and receiving, via the graphical user interface, the user input (Figure 25B).

As to dependent claim 10, Hadad further teaches generating training data for the computer model as a function of user interaction with the representation (Paragraph 206, user input meal. Paragraph 331).

As to independent claim 11, Hadad teaches:
A method for a generating an alimentary element prediction machine-learning model, the method comprising (Title, abstract):
providing, by a computing device, to a user, a plurality of compatible alimentary element representations corresponding to a plurality of compatible alimentary elements as a function of user biochemistry (Figure 1, medical device 116, and insights and recommendations engine 230. Figure 59);
… receiving, by the computing device, training data relating a plurality of temporally preceding alimentary elements to the plurality of compatible alimentary elements, wherein the plurality of temporally preceding alimentary elements comprise past compatible alimentary elements previously selected by the user (Paragraph 272, the user's historical meal or beverage consumption data. The insights and recommendation engine 230 can use the GUI-based software interface to ask the user to confirm or correct the prediction prior to logging the meal. Based on the user's response, the insights and recommendation engine 230 can confirm or improve its eating pattern prediction algorithm. Figure 1, insights and recommendations engine 230);
… training, by the computing device, using a machine-learning process, the computer model as a function of the training data to predict user-selectable alimentary elements (Paragraph 272, the insights and recommendation engine 230 may find re-occurring patterns in the diet based on (1) the user's historical meal or beverage consumption data. Based on the user's response, the insights and recommendation engine 230 can confirm or improve its eating pattern prediction algorithm. Paragraph 273, Thus, if the user opens the GUI-based software interface on a user device, the insights and recommendation engine 230 can (1) detect time and/or the user's geolocation using GPS; (2) search for the user's repeated historical meals at a similar time or geolocation);
… generating, by the computing device, an alimentary profile as a function of the computer model (Paragraphs 272 and 273, discussing learning a user's eating pattern. Paragraph 104 et seq.);
receiving, by the computing device, a user input (Paragraph 206, user input meal. Paragraphs 82, 163, 284, and 331); and
presenting, by the computing device, an alimentary element representation of an alimentary element as a function of the plurality of compatible alimentary elements, the user input, and the alimentary profile; wherein presenting the alimentary element representation further comprises: (Figure 1, insights and recommendation engine 230. Figure 25B)…
retrieving, from the alimentary element program, a plurality of alimentary element representations corresponding to a plurality of alimentary elements as a function of the alimentary profile (Paragraphs 272 and 273, discussing learning a user's eating pattern. Paragraph 104 et seq. Paragraph 272, the insights and recommendation engine 230 may find re-occurring patterns in the diet based on (1) the user's historical meal or beverage consumption data. Figure 1, insights and recommendations engine 230);
… compatible alimentary elements… alimentary element… compatible alimentary elements; and … alimentary element… (Paragraph 13, recommendations may be based on predicted values of target biomarkers for the individual) …
updating the alimentary element representation as a function of the alimentary profile, wherein updating comprises changing the alimentary element as a function of a time that the user input is received (Paragraph 221, user's taste profile (e.g., user preference on food dishes or food types). Paragraph 272, the insights and recommendation engine 230 may find re-occurring patterns in the diet based on (1) the user's historical meal or beverage consumption data, (2) relations between different foods derived from the food ontology, and (3) location and/or time of day. Paragraph 273, thus, if the user opens the GUI-based software interface on a user device, the insights and recommendation engine 230 can (1) detect time and/or the user's geolocation using GPS; (2) search for the user's repeated historical meals at a similar time or geolocation; (3) generate a list of available meals in the vicinity of the user; (4) find common food items among (1)-(3); and (5) predict which of the common food items the user is most likely to consume soon. Paragraph 206, a user may input a given food item (or partial information about the food item), and the food ontology may predict which additional foods may be also included in the user input meal (e.g., either as a part of the food item or an addition to the food item). Paragraph 331, the DGM 101 can determine when the user is eating or has consumed one or more foods (e.g., by user input or based on geolocation of the user). Paragraph 284, data can be recorded by user input. Paragraph 284, Data recorded can include meals).
Hadad does not appear to expressly teach prior to deploying a computer model, receiving, by the computing device, training data; prior to deploying the computer model, training; and deploying the computer model.
Liu teaches prior to deploying a computer model, receiving, by the computing device, training data (Paragraph 38, reads training data); prior to deploying the computer model, training (Figure 3, generate model based on training data 340 or 360); and deploying the computer model (Figure 3, deploy computer model 350 or 370).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the dietary recommender of Hadad to include the pre-deployment training machine learning technique of Liu to allow the person who is responsible for building a computer model to determine whether the model is sufficient or whether to continue model development (see Liu at paragraph 140).
Hadad as modified by Liu does not appear to expressly teach determining, using an accuracy machine-learning process, a plurality of accuracy parameters for the plurality of… elements, wherein each accuracy parameter is a metric that describes likelihood of selection for a predicted… element of the plurality of… elements, wherein the determining of the plurality of accuracy parameters comprises; and generating the… element as a function of the plurality of accuracy parameters.
Su teaches determining, using an accuracy machine-learning process, a plurality of accuracy parameters for the plurality of… elements, wherein each accuracy parameter is a metric that describes likelihood of selection for a predicted… element of the plurality of… elements, wherein the determining of the plurality of accuracy parameters comprises (Figure 11, determine preference scores 1115); and generating the… element as a function of the plurality of accuracy parameters (Figure 11, provide recommendation 1120).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the dietary recommender of Hadad as modified by Liu to include the preference scoring of Su to provide more salient recommendations to the user without relying on the user for preference input (see Su at paragraph 4).
Hadad as modified by Liu and Su does not appear to expressly teach determining, by the trained computer model, a selection category for the plurality of compatible… elements; and determining, by the accuracy machine learning process, the plurality of accuracy parameters for the plurality of compatible… elements based on the selection category.
Weston teaches determining, by the trained computer model, a selection category for the plurality of compatible… elements (The specification defines "selection category" as "a differentiating factor used to categorize, and discriminate between, element selections based on categorical data describing the elements" (see paragraph 20 of the filed application). Accordingly, paragraph 7 of Weston teaches the quantities introduced to describe the data that is input into a learning machine are typically referred to as “features”, while the original quantities are sometimes referred to as “attributes”. The task of choosing the most suitable representation is known as “feature selection”); and determining, by the accuracy machine learning process, the plurality of accuracy parameters for the plurality of compatible… elements based on the selection category (Paragraph 10, the problem of feature selection is well known in pattern recognition. In many supervised learning problems, feature selection can be important for a variety of reasons including generalization performance. Generalization performance based on selected features reads on the claimed accuracy parameters).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the dietary reommender of Hadad to include the feature selection in learning machine of Weston for selection of the features to be used by a learning machine for pattern recognition which still minimizes classification error (see Weston at paragraph 11).

As to dependent claim 12, Hadad further teaches providing the plurality of compatible alimentary element representations further comprises retrieving the plurality of compatible alimentary element representations from an alimentary element program (Figure 1, insights and recommendation engine 230. Paragraph 88, the food analysis system 210 can create, update, and/or utilize the food ontology. The food analysis system 210 can be connected to various sources of data including the devices 110 (e.g., the wearable device 112, the mobile device 114, etc.), the Internet 120, and the existing databases 130).

As to dependent claim 13, Hadad further teaches training data further comprises an identification datum for a selection corresponding to each alimentary element of the plurality of temporally preceding alimentary elements (Paragraph 103, foods in the food ontology can include name, description, user ratings, images, characteristics (e.g. dietary needs, allergies, cuisine, flavors, textures, etc.), ingredients breakdown (types and amounts), nutrients break down (types and amounts), processing information, and food geolocation and/or availability information).

As to dependent claim 14, Hadad further teaches training data further comprises a timestamp for a selection corresponding to each alimentary element of the plurality of temporally preceding alimentary elements (Paragraph 237, the device/data hub 220 can also record what foods the user has consumed and their respective timestamps).

As to dependent claim 15, Hadad further teaches to add the alimentary element to the training data (Paragraph 272, the user's historical meal or beverage consumption data. The insights and recommendation engine 230 can use the GUI-based software interface to ask the user to confirm or correct the prediction prior to logging the meal. Based on the user's response, the insights and recommendation engine 230 can confirm or improve its eating pattern prediction algorithm. Figure 1, insights and recommendations engine 230. Paragraph 88).

As to dependent claim 17, Hadad continues to teach alimentary elements and compatible alimentary elements (Paragraph 13, different food sources and recommendations may be based on predicted values of target biomarkers for the individual).
Hadad as modified by Liu does not appear to expressly teach rank the plurality of… elements as a function of the plurality of accuracy parameters; and selecting the… element as a function of the ranked… elements.
Su teaches rank the plurality of… elements as a function of the plurality of accuracy parameters (Paragraph 22, ranked based on predicted user preference); and selecting the… element as a function of the ranked… elements (Paragraph 76, the recommendation engine 225 could select the top option by preference score).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the dietary recommender of Hadad as modified by Liu to include the preference scoring of Su to provide more salient recommendations to the user without relying on the user for preference input (see Su at paragraph 4).

As to dependent claim 18, Hadad continues to teach alimentary elements and compatible alimentary elements (Paragraph 13, different food sources and recommendations may be based on predicted values of target biomarkers for the individual).
Hadad as modified by Liu does not appear to expressly teach the each accuracy parameter of the plurality of accuracy parameters indicates a percent likelihood of selection by the user for each… element of the plurality of… elements.
Su teaches the each accuracy parameter of the plurality of accuracy parameters indicates a percent likelihood of selection by the user for each… element of the plurality of… elements (Paragraph 99 et seq., a possible range of 0.0 (least recommended) to 1.0 (most recommended)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the dietary recommender of Hadad as modified by Liu to include the preference scoring of Su to provide more salient recommendations to the user without relying on the user for preference input (see Su at paragraph 4).

As to dependent claim 19, Hadad further teaches generating, via a graphical user interface, the plurality of compatible alimentary element representations corresponding to the plurality of compatible alimentary elements; and receiving, via the graphical user interface, the user input (Figure 25B).

As to dependent claim 20, Hadad further teaches generating training data for the computer model as a function of user interaction with the representation (Paragraph 206, user input meal. Paragraph 331).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.
/Casey R. Garner/Examiner, Art Unit 2123